Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4161 Filed 02/17/21 Page 1 of 41




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DESEANTA R. THOMPKINS, #500757,

                      Petitioner,
                                             CASE No. 2:18-CV-11775

v.                                           PAUL D. BORMAN
                                             United States District Judge

TONY TRIERWEILER,

              Respondent.
_______________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT
         OF HABEAS CORPUS, DENYING A CERTIFICATE OF
      APPEALABILITY, AND DENYING LEAVE TO PROCEED IN
                 FORMA PAUPERIS ON APPEAL

I.     Introduction

        This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Deseanta R. Thompkins (“Petitioner”) challenges his conviction for

first-degree premeditated murder, MICH. COMP. LAWS § 750.316(1)(a), which

was imposed following a jury trial in the Wayne County Circuit Court. He

was sentenced to life imprisonment without the possibility of parole in 2015.

In his pleadings, Petitioner raises claims concerning the non-disclosure of

evidence, the exclusion of a co-defendant’s statement, and the admission of
                                     1
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4162 Filed 02/17/21 Page 2 of 41




witness testimony relating a co-defendant’s statements, and the effectiveness

of trial counsel. For the reasons set forth herein, the Court denies the petition

for a writ of habeas corpus. The Court also denies a certificate of appealability

and denies Petitioner leave to proceed in forma pauperis on appeal.

II.   Facts and Procedural History

       Petitioner’s conviction arises from a fatal shooting at a bus stop in

Detroit, Michigan in 2013. Petitioner was tried in a joint trial with co-

defendants Leander Stacey Thompkins (“Leander”) and William Roy Lee

(“Lee”). Petitioner and Lee were tried before the one jury and Leander was

tried before a separate jury. The Michigan Court of Appeals described the

underlying facts, which are presumed correct on habeas review, see 28 U.S.C.

§ 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009), as follows:

             The twenty-five year old victim in this case,
             Jonathon Michael Stokes (a/k/a “Slim”), was found
             shot to death near a bus stop in the City of Detroit
             on July 31, 2013. The victim's identification was
             found next to his body. His front pockets were
             turned inside out as though someone had rummaged
             through his pockets and his Cartier glasses were
             nowhere to be found. The victim had been shot five
             times—four times in the legs and once in his head;
             all shots were from behind. The four bullets
             recovered from the victim's body revealed that all
             bullets came from the same barrel of a .38 caliber
             weapon.

                                       2
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4163 Filed 02/17/21 Page 3 of 41




            Defendants were charged in the victim's murder and
            were tried together. Deseanta and Leander are
            cousins. Deseanta was also known as “D,” “De” or
            “Day.” Leander was sometimes referred to as “Le
            Le.” Although tried together, there were two
            juries—one for Leander and another for Deseanta
            and Lee. At trial, it was the prosecutor's theory that
            defendants were upset with the victim and thought
            he was a “snitch.” In contrast, defendants argued
            that this was a case of mistaken identity and that the
            shooter was actually Leander's cousin, Dejuan
            Griffin (Griffin), whose street name was similar to
            Deseanta's—“Da Da.”

            Jeffrey Pursey testified that on the night of the
            murder he was on his way to a liquor store on Seven
            Mile between Grand River and Telegraph to meet a
            friend and go to the casino. Pursey was unable to
            pull into the driveway of the liquor store because
            there were three individuals in the way. One
            individual had on dark pants and a black hoody.
            Another had on dark pants and a white shirt. Pursey
            was not entirely sure what the third individual was
            wearing, but knew he was wearing dark clothing. At
            trial, Pursey identified Lee as the one in the white t-
            shirt and Deseanta as the one in the hoody. Pursey
            testified that Lee actually waved Pursey into the
            parking lot. Pursey's friend arrived within a couple
            of minutes. Pursey put his phone and charger on his
            friend's front seat and was planning to go into the
            liquor store to grab a drink when he heard five
            gunshots.

            Pursey went up to Seven Mile and saw the same
            three individuals running toward him. Pursey
            grabbed his phone from his friend's car and dialed
            911 while driving to the area. He saw a body lying
            on the ground. Pursey called 911 and later gave
                                     3
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4164 Filed 02/17/21 Page 4 of 41




            Detective Detrick Mott a written statement and
            identified Lee from a photo array as the individual
            who waved him into the parking lot and the one he
            later saw running towards him. Pursey identified
            Deseanta from another array as the individual in the
            black hoody.

            All three defendants attacked the credibility of
            Pursey's testimony because the victim's family had
            given Pursey $12,000 before trial as a reward for his
            cooperation. The victim's mother, Dorothy Strong–
            Stokes, testified that she and her husband had
            originally put up a $27,500 reward with Crime
            Stoppers, hoping to apprehend their son's killers.
            Although Pursey provided critical information in
            the case and had testified at several preliminary
            examinations, Crime Stoppers informed Strong–
            Stokes that Pursey did not qualify to receive the
            reward because he had not made a tip directly to
            them. Crime Stoppers told Strong–Stokes that if she
            wanted Pursey to have the money, she would have
            to do it herself. They returned the Stokes' money.
            Strong–Stokes testified that she felt $12,000 was a
            fair reward. She did not intend the payment as a
            bribe for Pursey's testimony. Pursey denied that the
            $12,000 influenced his testimony at a later
            preliminary examination or at trial. In fact, when
            Pursey gave his statement to police and positively
            identified Lee and Deseanta, he was unaware that
            there was a reward through Crime Stoppers.

            The only witness at the bus stop the night of the
            murder was Castro Pettway. Pettway saw three
            individuals approaching from the east. One had on
            a black hoody and another was wearing a white t-
            shirt. They stopped about 40 feet before the bus stop
            and were talking amongst themselves. They
            continued to approach the bus stop when the
                                     4
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4165 Filed 02/17/21 Page 5 of 41




            individual wearing the hoody mentioned something
            to the victim about a bus and pulled out a gun.
            Pettway heard and saw the first shot fired and then
            ran. He heard three or four more shots. Pettway
            waited approximately five minutes and then went
            back to retrieve his bag. Pettway could not identify
            the shooters at trial.

            Walter Williams was doing some maintenance in
            the area where the murder occurred. He heard four
            gunshots in the distance. From a window, Williams
            could see that there was a man on the ground and
            four others around him. Three of the men were
            kneeling down and appeared to be going through the
            man's pockets. Like Pettway, Williams could not
            identify any of the individuals at trial.

            Another key witness for the prosecution was
            Diamond Ruff (Ruff), who testified that she was
            with all three defendants the night of the shooting.
            Ruff testified that she had known the victim for
            seven years and he was once her best friend. She
            knew Lee as “Will,” Deseanta as “De” (the letter),
            and Leander as “Lee” or “Lee Lee.” Ruff testified
            that both the victim and defendants sold marijuana.

            On the day of the murder, Ruff had been drinking
            Cognac since the morning. She also had been
            smoking “kush,” which she described as a more
            “exotic” and “stronger” form of weed. Ruff was
            riding around with defendants in Lee's Yukon or
            Suburban. She probably “dozed off” in the car from
            smoking and drinking. At approximately 10:00
            p.m., Deseanta went to the store to buy more liquor
            and blunts. Lee received a phone call and told the
            caller, “be there in a minute.” All three defendants
            then got out of the car. Defendants returned after
            approximately 10 minutes. They seemed “hyped
                                      5
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4166 Filed 02/17/21 Page 6 of 41




            up” so Ruff asked them what was happening.
            Leander said, “I got that n* * * * *, I got that n* * *
            * *.” In her statement to police, Ruff said that
            Defendant Leander Thompkins said, “I got that n*
            * * * *, I got that n* * * * * ... I had to pop a n* * *
            * * a couple of times. That n* * * * * got handled.”

            Ruff did not know what Leander was talking about.
            Defendants dropped her off at a friend's house.
            While at her friend's house, Ruff received a call that
            the victim was dead. Ruff put together a candlelight
            vigil, which defendants attended. Although Ruff
            could have contacted the victim's parents with
            information about the murder, she was scared to do
            so. Ruff eventually gave Mott a statement and
            identified defendants from photo arrays.

            As part of his investigation, Mott went to the liquor
            store to see if there was useable surveillance
            footage. Because the footage ran a ten hour loop,
            Mott had to capture the video on his phone's camera.
            Therefore, as the parties acknowledged, the footage
            was not good. The jury watched the surveillance
            video from inside and outside the store.

            Mott testified that Lee gave police a statement on
            November 22, 2013. The video was played for the
            Deseanta/Lee jury, only. In the statement, Lee told
            Mott that Leander was there at the time of the
            shooting, but blamed the shooting on “Day” or
            “Day Day” (Griffin), who shot the victim because
            “he was snitching or being an informant in the
            neighborhood.”

            Mott testified that Leander also made an informal
            statement to police on November 22, 2013 at which
            time Leander indicated he was with his cousin at the
            time of the shooting. Mott spoke with Leander a
                                     6
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4167 Filed 02/17/21 Page 7 of 41




            second time on November 25, 2013. Leander denied
            that he was present during the murder, but
            implicated his cousin, Griffin, saying “that's the
            kind of person he is.” Leander demonstrated for
            Mott how Griffin shot the victim. Griffin had asked
            Dwayne Haywood to borrow a weapon, but Leander
            did not think Griffin was going to kill the victim.
            Leander vehemently denied being part of the crime.
            He was released from custody shortly after making
            his statement, but was later re-arrested after Mott
            had a chance to interview Ruff and learned that
            Leander admitted to shooting the victim.

            In front of the Deseanta/Lee jury, only, Hasheem
            Beamon testified that, on the night of the murder, he
            was with defendants, as well as Haywood, “Da Da”
            (Griffin) and “50.” At some point, Leander, “Da
            Da” and “50” left; neither Lee nor Deseanta went
            with them. Shortly after they left, Beamon heard
            gunshots. The men returned and Leander said that
            they shot someone named “Slim.” Leander said he
            shot first and then “Da Da” took the gun and
            “finished him off .” They told Beamon that “Slim”
            was a snitch: “They told me they had to kill a n* *
            * * *.” Beamon gave Mott a statement on February
            19, 2014, identifying both Leander and Deseanta,
            but adding that Deseanta and Lee “didn't have s* *
            * to do with this.”

            Brandy Harris testified that the victim was her
            cousin. She was planning to pick him up the night
            of the murder. In a phone call earlier that day, the
            victim reported that he had just had a fight with
            someone who had called him a snitch. Harris
            remembered that one of the houses that the victim
            frequented had been raided. Later, Harris saw that a
            Caucasian man had the victim's phone and when
            Harris asked the man where the victim was, he told
                                    7
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4168 Filed 02/17/21 Page 8 of 41




             her that the victim had gone to the gas station. After
             learning that the victim had been shot, Harris went
             to retrieve the victim's phone from the Caucasian
             man, who threw it at her. Mott acknowledged that a
             white man on Wormer, Patrick Boggs, was later
             arrested on unrelated charges. Mott did not believe
             Boggs was connected to the homicide.

             In front of the Deseanta/Lee jury, only, Shenequia
             Carr (Peaches) testified that she was with Deseanta
             at her house at the time of the murder. They heard
             shots and police sirens and walked to where the
             shooting occurred. In a surveillance photo, Carr
             identified the man in a hoody as “Da Da,” whom she
             also saw that night. Carr testified she saw Lee with
             Haywood a couple of doors down. She did not see
             Ruff with any of the defendants.

             Although Leander, Haywood's widow (Roslyn
             Haywood), Beamon, and Carr, accused “Da Da”
             (Griffin) of being responsible for the crime,
             attempts at locating him were unsuccessful. Mott
             admitted that he initially associated “Da Da” with
             Deseanta.

People v. Thompkins, No. 326028, 2016 WL 4212142, *1–4 (Mich. Ct. App.
Aug. 9, 2016) (unpublished) (footnotes omitted).
      Following his conviction and sentencing, Petitioner filed an appeal of

right with the Michigan Court of Appeals raising the first three claims

presented on habeas review. The court denied relief on those claims and

affirmed Petitioner’s conviction and sentence. Id. at pp. 4–8. Petitioner filed

an application for leave to appeal with the Michigan Supreme Court raising

                                       8
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4169 Filed 02/17/21 Page 9 of 41




the same claims, which was denied in a standard order. People v. Thompkins,

500 Mich. 947, 890 N.W.2d 661 (2017).

      Petitioner thereafter filed this federal habeas petition raising the

following claims:

     I.     Due process violation: Withholding and suppression of
            material evidence by the prosecution.

     II.    Denial of right to a fair trial. A recorded interview which
            contains exculpatory statements by a co-defendant were
            included in his jury, but excluded from my own.

     III.   Confrontation Clause violation. I was deprived of my rights
            under the Confrontation Clause at trial.

     IV.    Ineffective Assistance of Counsel. Multiple instances before
            and during trial [where] my counsel failed to provide
            effective defense and prejudiced the outcome of my case.
            (ECF No. 1)


Respondent filed an Answer to the habeas petition contending that it should

be denied because the first three claims lack merit but failed to address the

fourth claim. (ECF No. 7.)



III. Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), codified at 28 U.S.C. § 2241 et seq., sets forth the standard of

                                      9
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4170 Filed 02/17/21 Page 10 of 41




 review that federal courts must use when considering habeas petitions brought

 by prisoners challenging their state court convictions. The AEDPA provides

 in relevant part:

              An application for a writ of habeas corpus on behalf
              of a person in custody pursuant to the judgment of
              a State court shall not be granted with respect to any
              claim that was adjudicated on the merits in State
              court proceedings unless the adjudication of the
              claim—

           (1) Resulted in a decision that was contrary to, or
               involved an unreasonable application of, clearly
               established Federal law, as determined by the
               Supreme Court of the United States; or

           (2) Resulted in a decision that was based on an
               unreasonable determination of the facts in light of
               the evidence presented in the State court
               proceeding.
               28 U.S.C. § 2254(d)




                                       10
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4171 Filed 02/17/21 Page 11 of 41




       “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies

 a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

 ‘confronts a set of facts that are materially indistinguishable from a decision of [the

 Supreme] Court and nevertheless arrives at a result different from [that]

 precedent.’ ” Mitchell v. Esparza, 540 U.S. 12, 15–16 (2003) (per curiam) (quoting

 Williams v. Taylor, 529 U.S. 362, 405–06 (2000)); see also Bell v. Cone, 535 U.S.

 685, 694 (2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a

 federal habeas court to ‘grant the writ if the state court identifies the correct

 governing legal principle from [the Supreme] Court but unreasonably applies that

 principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520

 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However,

 “[i]n order for a federal court find a state court’s application of [Supreme Court]

 precedent ‘unreasonable,’ the state court’s decision must have been more than

 incorrect or erroneous. The state court’s application must have been ‘objectively

 unreasonable.’ ” Wiggins, 539 U.S. at 520–21 (citations omitted); see also Williams,

 529 U.S. at 409. The “AEDPA thus imposes a ‘highly deferential standard for

 evaluating state-court rulings,’ and ‘demands that state-court decisions be given the

 benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v.

 Murphy, 521 U.S. 521, 333, n. 7); Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per

 curiam)).

                                            11
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4172 Filed 02/17/21 Page 12 of 41




       A state court’s determination that a claim lacks merit “precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

 state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has

 emphasized “that even a strong case for relief does not mean the state court’s

 contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S.

 63, 75 (2003)). Pursuant to § 2254(d), “a habeas court must determine what

 arguments or theories supported or ... could have supported, the state court’s

 decision; and then it must ask whether it is possible fairminded jurists could disagree

 that those arguments or theories are inconsistent with the holding in a prior decision”

 of the Supreme Court. Id., at 102. Thus, in order to obtain habeas relief in federal

 court, a state prisoner must show that the state court’s rejection of his claim “was so

 lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Id., at 103; see

 also White v. Woodall, 572 U.S. 415, 419–20 (2014). Federal judges “are required

 to afford state courts due respect by overturning their decisions only when there

 could be no reasonable dispute that they were wrong.” Woods v. Donald, 575 U.S.

 312, 316 (2015). A habeas petitioner cannot prevail as long as it is within the “realm

 of possibility” that fairminded jurists could find the state court decision to be

 reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

                                           12
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4173 Filed 02/17/21 Page 13 of 41




       Section 2254(d)(1) limits a federal habeas court’s review to a determination

  of whether the state court’s decision comports with clearly established federal law

  as determined by the Supreme Court at the time the state court renders its decision.

  Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122

  (2009) (noting that the Supreme Court “has held on numerous occasions that it is

  not ‘an unreasonable application of clearly established Federal law’ for a state court

  to decline to apply a specific legal rule that has not been squarely established by

  this Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 123 (2008) (per curiam));

  Lockyer v. Andrade, 538 U.S. 63, 71–72 (2003). Section 2254(d) “does not require

  a state court to give reasons before its decision can be deemed to have been

  ‘adjudicated on the merits.’ ” Harrington, 562 U.S. at 100. Furthermore, it “does

  not require citation of [Supreme Court] cases—indeed, it does not even require

  awareness of [Supreme Court] cases, so long as neither the reasoning nor the result

  of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002);

  see also Mitchell, 540 U.S. at 16.

       The requirements of clearly established law are to be determined solely by

  Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly

  established Federal law as determined by the Supreme Court’” and it cannot provide

  the basis for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48–49 (2012)

  (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

                                           13
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4174 Filed 02/17/21 Page 14 of 41




  decisions of lower federal courts, however, may be useful in assessing the

  reasonableness of the state court’s resolution of an issue. Stewart v. Erwin, 503

  F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th

  Cir. 2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal habeas

  review.   See 28 U.S.C. § 2254(e)(1).          A habeas petitioner may rebut this

  presumption only with clear and convincing evidence. Warren v. Smith, 161 F.3d

  358, 360–61 (6th Cir. 1998). Moreover, habeas review is “limited to the record that

  was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

  IV. Analysis

       A.     Non-Disclosure of Evidence Claim

       Petitioner first asserts that he is entitled to habeas relief because the prosecutor

  failed to disclose evidence prior to trial. Specifically, he asserts that the prosecutor

  failed to disclose the following: (1) co-defendant Leander’s recorded police

  interview in which he inculpated DeJuan Griffin and exculpated Petitioner, (2) the

  fact that Pursey received a $12,000 reward from the victim’s family, and (3)

  evidence that Petitioner was seen ripping down Crime Stoppers’ posters.

  Respondent contends that this claim lacks merit.

       As an initial matter, to the extent that Petitioner asserts that the prosecutor

  violated a state court discovery order, this claim is not cognizable on habeas review.

                                            14
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4175 Filed 02/17/21 Page 15 of 41




  It is well-settled that there is no general constitutional right to discovery in a

  criminal case. Weatherford v. Bursey, 429 U.S. 545, 559 (1977). Any violation of

  state discovery rules raises a state law issue that is not cognizable on habeas review.

  See Lorraine v. Coyle, 291 F.3d 416, 441 (6th Cir. 2002); Burns v. Lafler, 328 F.

  Supp. 2d 711, 723 (E.D. Mich. 2004); Meade v. Lavigne, 265 F. Supp. 2d 849, 867

  (E.D. Mich. 2003).

       Petitioner also asserts a violation of his constitutional rights as to this issue.

  A prosecutor’s failure to disclose evidence favorable to the defense constitutes a

  denial of due process “where the evidence is material either to guilt or to

  punishment, irrespective of the good faith or bad faith of the prosecution.” Brady

  v. Maryland, 373 U.S. 83, 87 (1963). To find a Brady violation, not only must the

  evidence be suppressed, it must be material and favorable to the defense. Elmore

  v. Foltz, 768 F.2d 773, 777 (6th Cir. 1985). Favorable evidence is material “if there

  is a reasonable probability that, had the evidence been disclosed to the defense, the

  result of the proceeding would have been different.” United States v. Bagley, 473

  U.S. 667, 682 (1985); see also Kyles v. Whitley, 514 U.S. 419, 432–36 (1995).

  Material evidence is that which is “so clearly supportive of a claim of innocence

  that it gives the prosecution notice of a duty to produce.” United States v. Clark,

  988 F.2d 1459, 1467 (6th Cir. 1993). The duty to disclose favorable evidence




                                           15
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4176 Filed 02/17/21 Page 16 of 41




  includes the duty to disclose impeachment evidence. Bagley, supra; Giglio v.

  United States, 405 U.S. 150, 154–55 (1972).

       The Brady rule only applies to “the discovery, after trial of information which

  had been known to the prosecution but unknown to the defense.” United States v.

  Agurs, 427 U.S. 97, 103 (1976). A Brady violation does not occur if previously

  undisclosed evidence is disclosed during trial unless the defendant is prejudiced by

  its prior non-disclosure. United States v. Word, 806 F.2d 658, 665 (6th Cir. 1986).

  Thus, in order to establish a Brady violation, a petitioner must show that: (1)

  evidence was suppressed by the prosecution in that it was not known to the

  petitioner and not available from another source; (2) the evidence was favorable or

  exculpatory; and (3) the evidence was material to the question of guilt. Carter v.

  Bell, 218 F.3d 581, 601 (6th Cir. 2000). The petitioner bears the burden of

  establishing a Brady violation. Id.

       Citing Brady and applying the foregoing standards, the Michigan Court of

  Appeals denied relief on this claim. The court explained in relevant part:

              Deseanta first argues that the prosecutor failed to provide
              him with Leander's recorded police interview in which
              Leander inculpated Griffin and exculpated Deseanta.
              However, as will be discussed in further detail later in this
              opinion, the evidence was inadmissible in Deseanta's case
              because Leander's statement was not against Leander's
              penal interest and lacked sufficient corroborating evidence
              of trustworthiness. Because the evidence was
              inadmissible, it cannot be considered material.

                                           16
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4177 Filed 02/17/21 Page 17 of 41




              Deseanta next argues that the prosecutor suppressed
              evidence that Pursey had received $12,000 from the
              victim's family as a “reward.” Mott testified that he
              learned Pursey had received the money following the final
              preliminary hearing in July 2014. Mott should have
              brought that information to the prosecutor's attention prior
              to trial, which started several months later in December
              2014. Such evidence called into question Pursey's
              credibility. Still, Deseanta was not deprived of a fair trial.
              Evidence relating to the $12,000 played a significant role
              at trial. All of the defendants vigorously attacked Pursey's
              credibility and the jury was made fully aware that he had
              been paid prior to trial.

             Finally, Deseanta complains that defense counsel was not
             made aware that Mott saw the defendants pulling down
             Crime Stopper flyers because such information was not
             included in Mott's reports. However, as the prosecutor
             points out, Deseanta fails to indicate how this evidence
             was favorable to him. In fact, evidence that Deseanta was
             seen taking down Crime Stoppers posters seems rather
             incriminating. To the extent Deseanta argues that the
             evidence (or lack thereof) was relevant to Mott's overall
             credibility, defense counsel pursued Mott's failure to
             include the information in his reports. The jury was,
             therefore, apprised of Mott's alleged lack of credibility.
             There is simply no indication that the “evidence” was
             material to Deseanta or deprived him of a fair trial.
  Thompkins, 2016 WL 4212142 at *4–5.

       The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. First, as to Leander’s

  interview, it is well-settled that “withheld information is material under Brady only

  if it would have been admissible at trial or would have led directly to admissible

  evidence.” Gumm v. Mitchell, 775 F.3d 345, 363 (6th Cir. 2014). The Sixth Circuit

                                           17
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4178 Filed 02/17/21 Page 18 of 41




  has noted that inadmissible information “is not evidence at all” for purposes of

  Brady and therefore cannot directly affect the outcome of a trial. Wogenstahl v.

  Mitchell, 668 F.3d 307, 325 n. 3 (6th Cir. 2012) (internal citation omitted). Given

  the state court’s ruling that Leander’s statements to police were inadmissible

  hearsay and given that Petitioner neither alleges nor establishes that the interview

  would have directly led to admissible evidence, Petitioner cannot establish a Brady

  violation.

       As to Pursey’s reward, the record shows that while Detective Mott knew about

  this information before trial, the prosecutor first learned of it during jury voir dire,

  then promptly investigated and disclosed it to the defense. See 12/4/14 Trial Tr.,

  pp. 144–146, ECF No. 8-10, PageID.1225–1227; 12/8/14 Trial Tr., pp. 228-229,

  ECF No. 8-11, PageID.1565–1566. Petitioner was thus aware of this impeachment

  evidence at the time of trial and, along with the other defendants, had the

  opportunity to thoroughly explore this issue while questioning witnesses at trial.

  See 12/15/14 Trial Tr., pp. 99–106, 124–126, 139–143, 155–159, ECF No. 8-15,

  PageID.2419–2426, 2444–2446, 2459–2463, 2475–2479. Petitioner fails to show

  that his defense was impaired by the late disclosure of the reward payment so as to

  establish a Brady violation.

       With respect to the flyers, this information was disclosed at the time of trial

  and Petitioner fails to show that such information was particularly relevant or

                                            18
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4179 Filed 02/17/21 Page 19 of 41




  material or, more importantly, that it was exculpatory. To be sure, such evidence

  seems to be rather inculpatory. Consequently, Petitioner fails to establish a Brady

  violation or to otherwise show that the admission of this testimony rendered his trial

  fundamentally unfair. Habeas relief is not warranted on this claim.

       B.     Exclusion of Evidence Claim

       Petitioner relatedly asserts that he is entitled to habeas relief because he was

  denied the right to present a defense when the trial court excluded co-defendant

  Leander’s police statement that DeJuan Griffin was the shooter as inadmissible

  hearsay. Respondent contends that this claim lacks merit.

       A federal court may only grant habeas relief to a person who is “in custody in

  violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

  § 2254(a). Alleged trial court errors in the application of state evidentiary law are

  generally not cognizable as grounds for federal habeas relief. See Estelle v.

  McGuire, 502 U.S. 62, 63 (1991) (“it is not the province of a federal habeas court

  to reexamine state-court determinations on state-law questions”); Serra v. Michigan

  Dep’t of Corrections, 4 F.3d 1348 (6th Cir. 1993). An error in state procedure or

  evidentiary law does not rise to the level of a federal constitutional claim warranting

  habeas relief, “unless the error renders the proceeding so fundamentally unfair as to

  deprive the petitioner of due process under the Fourteenth Amendment.” McAdoo

  v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (quoting Estelle, 502 U.S. at 69–70); see

                                           19
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4180 Filed 02/17/21 Page 20 of 41




  also Wynne v. Renico, 606 F.3d 867, 871 (6th Cir. 2010) (citing Bey v. Bagley, 500

  F.3d 514, 519–20 (6th Cir. 2007)); Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir.

  2003).

       The right of an accused to present a defense has long been recognized as

  “fundamental element of due process.” Washington v. Texas, 388 U.S. 14, 19

  (1967); see also Holmes v. South Carolina, 547 U.S. 319, 329–31 (2006);

  Chambers v. Mississippi, 410 U.S. 284, 302 (1973). A defendant’s right to present

  a defense is not unlimited, however, and may be subject to “reasonable restrictions.”

  United States v. Scheffer, 523 U.S. 303, 308 (1998). For example, a defendant “does

  not have an unfettered right to offer evidence that is incompetent, privileged, or

  otherwise inadmissable under standard rules of evidence.” Montana v. Egelhoff,

  518 U.S. 37, 42 (1996) (quoting Taylor v. Illinois, 484 U.S. 400, 410 (1988)); see

  also Holmes, 547 U.S. at 326 (recognizing that “well-established rules of evidence

  permit trial judges to exclude evidence if its probative value is outweighed by

  certain other factors such as unfair prejudice, confusion of the issues, or potential

  to mislead the jury”). State rules excluding evidence from criminal trials “do not

  abridge an accused’s right to present a defense so long as they are not ‘arbitrary’ or

  ‘disproportionate to the purposes they are designed to serve.’” Scheffer, 523 U.S.

  at 308 (internal citations omitted). “A defendant’s interest in presenting . . .

  evidence may thus bow to accommodate other legitimate interest in the criminal

                                           20
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4181 Filed 02/17/21 Page 21 of 41




  trial process.” Id. In such cases, the question is not whether the jury would reach

  a different result, but whether the defendant was afforded “a meaningful

  opportunity to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690

  (1986) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)); Chambers,

  410 U.S. at 302.

       The Michigan Court of Appeals denied relief on this claim as a matter of state

  and federal law. The court explained in pertinent part:

              In Leander's November 25, 2013 statement, Leander
              implicated his cousin Griffin, indicating that Griffin had
              an argument with the victim, borrowed a gun, and boasted
              of shooting the victim.

              Leander's statement to police was hearsay. “‘Hearsay’ is a
              statement, other than the one made by the defendant while
              testifying at the trial or hearing, offered in evidence to
              prove the truth of the matter asserted.” MRE 801(d).
              Hearsay is not admissible except as provided by the rules
              of evidence. A statement against penal interest is only
              admissible if the declarant is unavailable.5 MRE 804(b)(3)
              provides:

              A statement which was at the time of its making so far
              contrary to the declarant's pecuniary or proprietary
              interest, or so far tended to subject the declarant to civil or
              criminal liability, or to render invalid a claim by the
              declarant against another, that a reasonable person in the
              declarant's position would not have made the statement
              unless believing it to be true. A statement tending to
              expose the declarant to criminal liability and offered to
              exculpate the accused is not admissible unless
              corroborating circumstances clearly indicate the
              trustworthiness of the statement.

                                            21
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4182 Filed 02/17/21 Page 22 of 41




             The trial court correctly concluded that Leander's
             statement to police did not constitute a statement against
             his own penal interest; instead, Leander asserted that he
             was merely present when some of the discussions took
             place and otherwise vehemently denied any wrongdoing.
             Leander's statement did not, on its face, facially expose
             Leander to criminal liability.

             In any event, even if Leander's statement could be
             construed as against his penal interest, because the
             statement was offered to exculpate Deseanta from criminal
             liability, an additional hurdle had to be cleared. As the
             proponent of the evidence, Deseanta had to show that
             corroborating circumstances clearly indicated the
             trustworthiness of Leander's statement. MRE 804(b)(3). In
             People v. Poole, 444 Mich. 151, 163; 506 NW2d 505
             (1993), overruled in part by People v. Taylor, 482 Mich.
             368, 378; 759 NW2d 361 (2008), the Supreme Court
             discussed “[t]he indicia of reliability necessary to establish
             that a hearsay statement has particularized guarantees of
             trustworthiness” and concluded:

             In evaluating whether a statement against penal interest
             that inculpates a person in addition to the declarant bears
             sufficient indicia of reliability to allow it to be admitted as
             substantive evidence against the other person, courts must
             evaluate the circumstances surrounding the making of the
             statement as well as its content.

             The presence of the following factors would favor
             admission of such a statement: whether the statement was
             (1) voluntarily given, (2) made contemporaneously with
             the events referenced, (3) made to family, friends,
             colleagues, or confederates—that is, to someone to whom
             the declarant would likely speak the truth, and (4) uttered
             spontaneously at the initiation of the declarant and without
             prompting or inquiry by the listener.

             On the other hand, the presence of the following factors
             would favor a finding of inadmissibility: whether the
                                           22
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4183 Filed 02/17/21 Page 23 of 41




             statement (1) was made to law enforcement officers or at
             the prompting or inquiry of the listener, (2) minimizes the
             role or responsibility of the declarant or shifts blame to the
             accomplice, (3) was made to avenge the declarant or to
             curry favor, and (4) whether the declarant had a motive to
             lie or distort the truth. [Id. at 165.]

             Granted, and as discussed in further detail below, Poole
             was subsequently partially overruled in Taylor to the
             extent Poole found that the Confrontation Clause had any
             application to nontestimonial statements. And Leander's
             statement was not being used as substantive evidence
             against another person. But the factors Poole discusses
             when looking to whether a statement has sufficient indicia
             of trustworthiness is still helpful. Here, Leander's
             statement was made to law enforcement during an
             interrogation at which time Leander minimized his role
             and shifted blame to Griffin. Leander had a strong
             motivation to lie or distort the truth and his statement was
             primarily self-serving. Under those circumstances, it
             cannot be said that Leander's statement to police had
             sufficient corroborating circumstances indicating the
             trustworthiness of his statement. The trial court, therefore,
             did not abuse its discretion in refusing to permit Deseanta
             to present the statement to the jury.

             Although the trial court refused to permit Deseanta to
             present Leander's statement to the jury, Deseanta was not
             denied his right to present a defense and, in fact, placed
             blame for the shooting squarely on Leander and Griffin.
             At trial, Beamon testified that Leander and Griffin
             admitted to shooting “Slim” for being a snitch, with
             Leander firing the first shot and Griffin “finishing him
             off.” Beamon gave Mott a statement on February 19, 2014,
             identifying both Leander and Deseanta, but adding that
             Deseanta “didn't have s* * * to do with this.” Additionally,
             in his statement to police, Lee blamed the shooting on
             Griffin. Deseanta was able to present the jury with his
             theory that he was mistaken for Griffin based on their

                                          23
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4184 Filed 02/17/21 Page 24 of 41




              similar street names. Defendant was not denied his right to
              present a defense.

  Thompkins, 2016 WL 4212142 at *5–7.

       The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. First, to the extent that

  Petitioner asserts that the trial court erred in excluding the testimony under the

  Michigan Rules of Evidence or other Michigan law, he merely alleges a violation

  of state law which does not entitle him to federal habeas relief. See, e.g., Wheeler

  v. Jones, 59 F. App’x 23, 28 (6th Cir. 2003). State courts are the final arbiters of

  state law and the federal courts will not intervene in such matters. See Lewis v.

  Jeffers, 497 U.S. 764, 780 (1990); see also Bradshaw v. Richey, 546 U.S. 74, 76

  (2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002).

       Second, Petitioner fails to show that the exclusion of the proposed testimony

  violated his constitutional rights. The trial court’s ruling was reasonable and meant

  to preclude the admission of hearsay under state law because the declarant, co-

  defendant Leander, gave the statements in a police interview but did not testify at

  trial. The hearsay statements that the defense sought to admit did not fit within any

  exceptions to the hearsay rule. Those statements were also not reliable given that

  co-defendant Leander sought to minimize his own involvement by asserting that he

  was merely present and that Griffin was responsible for the shooting.



                                          24
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4185 Filed 02/17/21 Page 25 of 41




        More importantly, Petitioner was able to present evidence in support of his

  defense that he was not involved in the crime and that Griffin was the shooter. For

  example, Hasheem Beamon testified that Leander and Griffin admitted shooting the

  victim for being a snitch with Leander firing the first shot and Griffin finishing him

  off, and that Petitioner was not involved in the shooting. Beamon also gave the

  police a statement in which he identified Leander and Griffin and said that Petitioner

  was not involved. See 1/8/15 Trial Tr., pp. 139–141, 163, 185, 188, ECF No. 8-18,

  PageID.3024–3026, 3048, 3070, 3073. Additionally, Petitioner presented an alibi

  defense through witness Shenequia Carr, see 1/13/15 Trial Tr., pp. 106–108, ECF

  No. 8-20, PageID.3408–3410, and argued his defense theory that others were

  responsible for the shooting and he was mistaken for Griffin based upon their

  similar street names. See 1/15/15 Trial Tr., pp. 19, 23, ECF No. 8-23, PageID.3762,

  3766. Lastly, Petitioner challenged the credibility of prosecution witnesses, pointed

  out inconsistencies in the testimony, and argued that there was reasonable doubt

  about his involvement in the crime. The record thus reveals that Petitioner was able

  to present a meaningful defense at trial. See, e.g., Wynne v. Renico, 606 F.3d 867,

  870–71 (6th Cir. 2010) (state trial court did not violate petitioner’s right to present

  a defense at murder trial by excluding propensity evidence of third party guilt where

  defendant had opportunity to present other, proper evidence in support of defense

  theory). Petitioner fails to establish that the trial court’s evidentiary ruling violated

                                            25
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4186 Filed 02/17/21 Page 26 of 41




  his right to present a defense or otherwise rendered his trial fundamentally unfair.

  Habeas relief is not warranted on this claim.

       C.      Confrontation & Evidentiary Claim

       Petitioner also asserts that he is entitled to habeas relief because the trial court

  violated his confrontation rights by admitting co-defendant Leander’s statements to

  Diamond Ruff in which he admitted shooting the victim. Respondent contends that

  this claim lacks merit.

       The Sixth Amendment guarantees the right of an accused in a criminal

  prosecution “to be confronted with the witnesses against him.” U.S. Const. amend.

  VI. The Confrontation Clause provides criminal defendants the right to confront

  and cross-examine witnesses against them.        See, e.g., Davis v. Alaska, 415 U.S.

  308, 315 (1973). The right to confront adverse witnesses generally prevents a court

  from admitting an out-of-court statement against a criminal defendant. California

  v. Green, 399 U.S. 149, 155–58 (1970). The Sixth Amendment protections,

  however, are not so broad as to exclude the admission of all hearsay statements

  against a defendant despite his or her inability to confront the declarant at trial. See

  Maryland v. Craig, 497 U.S. 836, 847–48 (1990).              The constitutionality of

  admitting a hearsay statement depends on whether the statement is testimonial or

  non-testimonial in nature and on the circumstances surrounding the making of the

  statement.

                                            26
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4187 Filed 02/17/21 Page 27 of 41




       In Bruton v. United States, 391 U.S. 123, 126 (1968), the Supreme Court ruled

  that the admission at a joint trial of a non-testifying co-defendant’s confession to

  police which implicates the defendant violates the Confrontation Clause even if the

  trial court instructs the jury not to consider the incriminating statements in

  determining the defendant’s guilt. An exception to this rule is when the co-

  defendant’s confession “is redacted to eliminate not only the defendant’s name, but

  any reference to his or her existence.” Richardson v. Marsh, 481 U.S. 200, 211

  (1987). No Bruton violation results when a co-defendant’s statement does not

  expressly implicate a defendant in the charged offense because such a statement is

  not “powerfully incriminating.” Vincent v. Parke, 942 F.2d 989, 991 (6th Cir.

  1991). Rather, Bruton only applies when a “codefendant’s confession ‘expressly

  implicat[es]’ the defendant as [an] accomplice.” Marsh, 481 U.S. at 208 (quoting

  Bruton, 391 U.S. at 124, n. 1).

       In Crawford v. Washington, 541 U.S. 36, 54 (2004), the Supreme Court held

  that the testimonial statement of a witness who does not appear at trial is

  inadmissible unless the witness is unavailable to testify and the defendant has had

  a prior opportunity to cross-examine the witness. Testimonial statements include

  preliminary hearing testimony, grand jury testimony, prior trial testimony, and

  statements made during police interrogations.      Testimonial statements do not

  include remarks made to family members or acquaintances, business records, or

                                          27
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4188 Filed 02/17/21 Page 28 of 41




  statements made in furtherance of a conspiracy. Id. at 51–52, 56; United States v.

  Martinez, 430 F.3d 317, 328–29 (6th Cir. 2005); see also United States v. Stover,

  474 F.3d 904, 912–13 (6th Cir. 2007). Additionally, the Confrontation Clause is

  not implicated, and need not be considered, when non-testimonial hearsay is at

  issue. See Davis v. Washington, 547 U.S. 813, 823–24 (2006); see also Whorton v.

  Bockting, 549 U.S. 406, 420 (2007) (noting that the Confrontation Clause “has no

  application to such statements and therefore permits their admission even if they

  lack indicia of reliability”); Doan v. Carter, 548 U.S. 449, 458 (6th Cir. 2008).

       The Michigan Court of Appeals denied relief on this claim, explaining in

  relevant part:

              A defendant's Sixth Amendment right to confront the
              witnesses against him is violated if the trial court allows
              the admission of a non-testifying codefendant's confession
              implicating the defendant at a joint trial. Bruton, 391 U.S.
              at 127–128; Pipes, 475 Mich. at 269. Additionally, out-of-
              court testimonial statements by nontestifying witnesses
              are not admissible under the Confrontation Clause unless
              the witness is unavailable and the defendant had an
              opportunity to cross-examine the witness. Crawford v.
              Washington, 541 U.S. 36, 51–52; 124 S Ct 1354; 156 L Ed
              2d 177 (2004); People v. Nunley, 491 Mich. 686, 698; 821
              NW2d 642 (2012).

              However, Crawford has no application in this case
              because Leander's statement was non-testimonial in
              nature. “[T]he right of confrontation is concerned with a
              specific type of out-of-court statement, i.e., the statements
              of ‘witnesses,’ those people who bear testimony against a
              defendant.” People v. Fackelman, 489 Mich. 515, 528;

                                           28
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4189 Filed 02/17/21 Page 29 of 41




              802 NW2d 552 (2011). Our United States Supreme Court
              has explained:

              The text of the Confrontation Clause ... applies to
              “witnesses” against the accused—in other words, those who
              “bear testimony.” 2 N. Webster, An American Dictionary of
              the English Language (1828). “Testimony,” in turn, is
              typically “[a] solemn declaration or affirmation made for the
              purpose of establishing or proving some fact.” Ibid. An
              accuser who makes a formal statement to government
              officers bears testimony in a sense that a person who makes
              a casual remark to an acquaintance does not. The
              constitutional text, like the history underlying the common-
              law right of confrontation, thus reflects an especially acute
              concern with a specific type of out-of-court statement.
              [Crawford, 541 U.S. at 51.]

             Nor does Bruton have any application to this case because,
             not only was Leander's statement non-testimonial, but
             Leander did not specifically implicate Deseanta or Lee or
             attempt to shift the blame for the shooting onto his
             codefendants. When nontestimonial hearsay is at issue, the
             states are afforded the opportunity to create their own rules
             of admissibility. Crawford, 541 U.S. at 68. Thus, the
             relevant inquiry is whether Leander's statement to Ruff
             qualifies under the rules of evidence. The trial court found
             Leander's statement admissible both as an excited
             utterance and as a statement against penal interest.
  Thompkins, 2016 WL 4212142 at *7–8 (footnote omitted).

       The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. First, Petitioner is not

  entitled to relief on any perceived violation of Michigan law with respect to this

  issue. As discussed, alleged trial court errors in the application of state evidentiary

  law are generally not cognizable as grounds for federal habeas relief. See Estelle,

                                           29
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4190 Filed 02/17/21 Page 30 of 41




  502 U.S. at 67–68; Serra, 4 F.3d at 1354. Only when an evidentiary ruling is “so

  egregious that it results in a denial of fundamental fairness” may it violate due

  process and warrant habeas relief. McAdoo, 365 F.3d at 494 (citing Estelle, 502

  U.S. at 69–70); see also Wynne, 606 F.3d at 871 (citing Bey, 500 F.3d at 519–20);

  Bugh, 329 F.3d at 512.

       Second, Petitioner fails to establish a constitutional violation. Leander’s

  statements to Ruff were non-testimonial and did not directly implicate Petitioner in

  the shooting. Consequently, the admission of those statements did not violate

  Petitioner’s constitutional rights, see, e.g., United States v. Boyd, 640 F.3d 657, 665

  (6th Cir. 2011) (“[S]tatements made to friends and acquaintances are non-

  testimonial.”); United States v. Johnson, 581 F.3d 320, 326 (6th Cir. 2009)

  (“Because it is premised on the Confrontation Clause, the Bruton rule, like the

  Confrontation Clause itself, does not apply to nontestimonial statements.”), or

  otherwise render his trial fundamentally unfair. Habeas relief is not warranted on

  this claim.

       Petitioner further asserts that he is entitled to habeas relief because the trial

  court erred in allowing Diamond Ruff to identify Petitioner in the liquor store

  surveillance video. Respondent did not address this issue as part of this claim.

        Again, as discussed, alleged trial court errors in the application of state

  evidentiary law are generally not cognizable as grounds for federal habeas relief.

                                           30
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4191 Filed 02/17/21 Page 31 of 41




  See Estelle, 502 U.S. at 67–68; Serra, 4 F.3d at 1354. Only when an evidentiary

  ruling is “so egregious that it results in a denial of fundamental fairness” may it

  violate due process and warrant habeas relief. McAdoo, 365 F.3d at 494 (citing

  Estelle, 502 U.S. at 69–70); see also Wynne, 606 F.3d at 871 (citing Bey, 500 F.3d

  at 519–20); Bugh, 329 F.3d at 512.

       The Michigan Court of Appeals denied relief on this claim. The court

  explained:

               Ruff testified that she had the opportunity to observe
               surveillance videos. The prosecutor played the video and
               Ruff identified the liquor store and Lee's vehicle in the
               parking lot. She also identified Deseanta as the man inside
               the store, covering his face.

               The identification testimony in this case constituted lay
               opinion testimony. Fomby, 300 Mich App at 50. MRE 701
               provides: “If the witness is not testifying as an expert, the
               witness' testimony in the form of opinions or inferences is
               limited to those opinions or inferences which are (a)
               rationally based on the perception of the witness and (b)
               helpful to a clear understanding of the witness' testimony
               or the determination of a fact in issue.” In Fomby, this
               Court cited federal case law that “the issue of whether the
               defendant in the courtroom was the person pictured in a
               surveillance photo was a determination properly left to the
               jury.” Fomby, 300 Mich App at 52. “[W]here a jury is as
               capable as anyone else of reaching a conclusion on certain
               facts, it is error to permit a witness to give his own opinion
               or interpretation of the facts because it invades the
               province of the jury.” People v. Drossart, 99 Mich App
               66, 80; 297 NW2d 863 (1980). In Fomby, the Court
               concluded that there was no reason to believe that the
               witness who offered the identifying testimony was “more
               likely to identify correctly the person than is the jury” and,
                                            31
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4192 Filed 02/17/21 Page 32 of 41




              in so doing Fomby Court acknowledged that there are
              times when specific identification testimony is
              appropriate. Id. (internal quotation marks omitted).


             Here, Ruff testified that she was well acquainted with all
             of the defendants and had known them for several months
             before the night of the murder. She had spent the evening
             with them and was present when they were at the liquor
             store. Because the video was on a loop and was in jeopardy
             of being taped over, Mott had to capture the images on his
             phone. By all accounts, the footage was grainy and shaky.
             Ruff was, therefore, more likely to correctly identify the
             individual in the surveillance video than the jury and did
             not invade the province of the jury.
  Thompkins, 2016 WL 4212142 at *8.

       The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. First, there is generally no

  prohibition on a witness offering opinion testimony which goes to an ultimate issue

  in a case. Both the Federal and Michigan Rules of Evidence permit such testimony.

  See Fed R. Evid. 704(a); Mich. R. Evid. 704. Thus, there is no clearly established

  federal law as determined by the Supreme Court which suggests that the admission

  of such evidence violates the Constitution. See, e.g., Davis v. Trierweiler, No. 15-

  14420, 2018 WL 1586487, *10 (E.D. Mich. March 31, 2018) (citing Hopp v. Burt,

  No. 03-10153, 2007 WL 162248, *9 (E.D. Mich. Jan. 16, 2007)).

       Second, Petitioner fails to show that Ruff’s identification testimony was

  improper or that its admission violated his due process rights. Under Michigan law,

  lay opinion testimony is admissible if it is “(a) rationally based on the perception of
                                           32
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4193 Filed 02/17/21 Page 33 of 41




  the witness and (b) helpful to a clear understanding of the witness’ testimony or the

  determination of a fact in issue.” Mich. R. Evid. 701. In this case, Ruff’s

  identification of Petitioner from the liquor store surveillance video was based upon

  her familiarity with him and her presence at the scene. Her testimony helped the

  jury to determine whether Petitioner was in the liquor store at the time in question,

  particularly since the video recording was not of the clearest quality. Consequently,

  Petitioner fails to establish that the admission of Ruff’s identification testimony was

  improper or that it rendered his trial fundamentally unfair. Habeas relief is not

  warranted on this claim.

        D.    Ineffective Assistance of Counsel Claim

        Lastly, Petitioner asserts that he is entitled to habeas relief because trial

  counsel was ineffective for agreeing to a separate jury from co-defendant Leander

  and for failing to properly cross-examine Detective Mott and Diamond Ruff.

  Respondent does not address this claim.

        The record indicates that Petitioner did not raise this claim on direct appeal in

  the state courts. It is well-established, however, that a state prisoner filing a federal

  habeas petition under 28 U.S.C. §2254 must first exhaust available state remedies

  as to each of his or her claims. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)

  (“state prisoners must give the state courts one full fair opportunity to resolve any

  constitutional issues by invoking one complete round of the State’s established

                                            33
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4194 Filed 02/17/21 Page 34 of 41




  appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

  Petitioner did not do so with respect to this claim. Consequently, it is unexhausted

  and subject to dismissal.

          The Court, however, declines to dismiss the claim (or the case) on such a

  procedural basis. While the exhaustion requirement is strictly enforced, it is not a

  jurisdictional prerequisite for bringing a habeas petition. Granberry v. Greer, 481

  U.S. 129, 134–35 (1987); Rockwell v. Yukins, 217 F.3d 421, 423 (6th Cir. 2000).

  For example, an unexhausted claim may be addressed if the pursuit of state court

  remedies would be futile, Witzke v. Withrow, 702 F. Supp. 1338, 1348 (W.D. Mich.

  1988), or if the unexhausted claim is meritless such that addressing it would be

  efficient and not offend federal-state comity. Prather v. Rees, 822 F.2d 1418, 1422

  (6th Cir. 1987); see also 28 U.S.C. § 2254(b)(2) (habeas petition may be denied on

  the merits despite the failure to exhaust state remedies). Such is the case here. The

  interests of justice are best served by adjudicating the merits of this claim. Because

  the state courts have not addressed this issue, the Court shall review the claim de

  novo.

          The Sixth Amendment to the United States Constitution guarantees a criminal

  defendant the right to the effective assistance of counsel.         In Strickland v.

  Washington, 466 U.S. 668 (1984), the United States Supreme Court set forth a two-

  prong test for determining whether a habeas petitioner has received ineffective

                                           34
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4195 Filed 02/17/21 Page 35 of 41




  assistance of counsel. First, a petitioner must prove that counsel’s performance was

  deficient. This requires a showing that counsel made errors so serious that he or

  she was not functioning as counsel as guaranteed by the Sixth Amendment.

  Strickland, 466 U.S. at 687. Second, the petitioner must establish that counsel’s

  deficient performance prejudiced the defense. Counsel’s errors must have been so

  serious that they deprived the petitioner of a fair trial or appeal. Id.

        To satisfy the performance prong, a petitioner must identify acts that were

  “outside the wide range of professionally competent assistance.” Id. at 690. The

  reviewing court’s scrutiny of counsel’s performance is highly deferential. Id. at

  689. There is a strong presumption that trial counsel rendered adequate assistance

  and made all significant decisions in the exercise of reasonable professional

  judgment.    Id. at 690.     The petitioner bears the burden of overcoming the

  presumption that the challenged actions were sound trial strategy.

        As to the prejudice prong, a petitioner must show that “there is a reasonable

  probability that, but for counsel’s unprofessional errors, the result of the proceeding

  would have been different.” Id. at 694. A reasonable probability is one that is

  sufficient to undermine confidence in the outcome of the proceeding. Id. “On

  balance, the benchmark for judging any claim of ineffectiveness must be whether

  counsel’s conduct so undermined the proper functioning of the adversarial process




                                            35
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4196 Filed 02/17/21 Page 36 of 41




  that the [proceeding] cannot be relied on as having produced a just result.”

  Strickland, 466 U.S. at 686.

       The Supreme Court has confirmed that a federal court’s consideration of

  ineffective assistance of counsel claims arising from state criminal proceedings is

  quite limited on habeas review due to the deference accorded trial attorneys and

  state appellate courts reviewing their performance. “The standards created by

  Strickland and § 2254(d) are both ‘highly deferential,’ and when the two apply in

  tandem, review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end

  citations omitted). “When § 2254(d) applies, the question is not whether counsel’s

  actions were reasonable. The question is whether there is any reasonable argument

  that counsel satisfied Strickland’s deferential standard.” Id.

       Because Petitioner did not raise his ineffective assistance of trial counsel

  claim in the state courts on direct appeal, neither the Michigan Court of Appeals

  nor the Michigan Supreme Court addressed the issue. Consequently, the Court shall

  conduct a de novo review of the claim. See, e.g., Ferensic v. Birkett, 451 F. Supp.

  2d 874, 887 (E.D. Mich. 2006) (performing de novo review of unexhausted habeas

  claim).

       Petitioner first asserts that trial counsel was ineffective for agreeing to a

  separate jury from that of co-defendant Leander. Petitioner believes that if they had

  one jury Leander’s police statements (implicating Griffin) would have been

                                           36
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4197 Filed 02/17/21 Page 37 of 41




  admissible in his case and provided exculpatory evidence. Petitioner is mistaken.

  First, Petitioner fails to show that counsel was deficient for agreeing to have a

  separate jury from that of Leander. The record indicates that counsel agreed to a

  separate jury because the prosecution erroneously told the parties and the court that

  Leander’s police interview implicated Petitioner in the shooting. At the time,

  Leander’s statement had not yet been provided to the parties. See 1/13/15 Trial Tr.,

  pp. 41–42, ECF No. 8-20, PageID.3343–3344.                 Given the prosecution’s

  misrepresentation and the timing of events, it was reasonable for counsel to agree

  to a jury separate from Leander. To be sure, counsel initially moved for a separate

  jury for Petitioner because the prosecution had more incriminating evidence against

  his co-defendants, particularly Leander, than against him (although that initial

  motion was denied by the trial court). See 11/21/14 Hrg. Tr., ECF No. 8-6.

       Second, Petitioner fails to establish prejudice. If there had been one jury,

  Leander’s statement would have still been hearsay with respect to Petitioner and

  deemed inadmissible against him as was done before his separate jury. See

  discussion supra. In fact, the trial court explicitly stated that if the defendants had

  been tried before one jury, it would have instructed the jurors that they could only

  consider Leander’s statement against him and could not consider it with respect to

  the other defendants. See 1/13/15 Trial Tr., p. 43, ECF No. 8-20, PageID.3345.

  Jurors are presumed to follow the court’s instructions. See Penry v. Johnson, 532

                                           37
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4198 Filed 02/17/21 Page 38 of 41




  U.S. 782, 799 (2001) (citing Richardson v. Marsh, 481 U.S. 200, 211 (1987));

  United States v. Powell, 469 U.S. 57, 66 (1984) (“Jurors ... take an oath to follow

  the law as charged, and they are expected to follow it.”). Consequently, Petitioner

  cannot establish that he was prejudiced by counsel’s conduct. He fails to show that

  trial counsel was ineffective under the Strickland standard.

       Petitioner also asserts that trial counsel was ineffective for failing to properly

  cross-examine Detective Mott about his initial mix up of Petitioner’s and Griffin’s

  identities due to their similar street names. The record, however, indicates that

  counsel cross-examined Mott about the issue specifically and Mott admitted his

  mistake. See 1/12/15 Trial Tr., p. 125, ECF No. 8-19, PageID.3256. Counsel also

  discussed Mott’s mix-up, as well as other perceived mistakes in his handling of the

  investigation, during closing arguments. See 1/15/15 Trial Tr., pp. 19, 20-23, ECF

  No. 8-23, PageID.3762, 3764–3766. Counsel’s conduct was reasonable. The fact

  that counsel’s argument was ultimately unsuccessful does not mean that counsel

  was ineffective. See Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002) (an

  ineffective assistance of counsel claim “cannot survive so long as the decisions of

  a defendant’s trial counsel were reasonable, even if mistaken”).           Moreover,

  Petitioner fails to indicate what more counsel could have done to benefit his defense

  as to this issue. Conclusory allegations are insufficient to warrant habeas relief.

  See Cross v. Stovall, 238 F. App’x 32, 39–40 (6th Cir. 2007); Workman v. Bell, 178

                                           38
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4199 Filed 02/17/21 Page 39 of 41




  F.3d 759, 771 (6th Cir. 1998) (conclusory allegations of ineffective assistance of

  counsel do not justify federal habeas relief); see also Washington v. Renico, 455

  F.3d 722, 733 (6th Cir. 2006) (bald assertions and conclusory allegations do not

  provide sufficient basis for an evidentiary hearing in habeas proceedings).

  Petitioner fails to show that trial counsel was ineffective under the Strickland

  standard.

        Lastly, Petitioner asserts that trial counsel was ineffective for failing to

  properly investigate and cross-examine Diamond Ruff because counsel did not

  learn that there was a man named Diamond Williamson, as well as a woman named

  Diamond Ruff, involved in this case and that Ruff was part of Griffin’s crew that

  committed robberies and other crimes. Petitioner states that this information was

  in Leander’s police interview, which was not provided to the defense until the time

  of trial. As an initial matter, Petitioner fails to show that trial counsel was deficient

  for not discovering or investigating this information, given that Leander’s interview

  was not disclosed to the defense until the time of trial. Counsel cannot be deemed

  deficient for the prosecution’s late disclosure.

        Nonetheless, Petitioner also fails to establish that he was prejudiced by

  counsel’s conduct.     First, he fails to show how information about Diamond

  Williamson would have benefitted his defense. As noted, conclusory allegations

  are insufficient to justify habeas relief.     See Cross, 238 F. App’x at 39–40;

                                            39
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4200 Filed 02/17/21 Page 40 of 41




  Workman, 178 F.3d at 771; see also Washington, 455 F.3d at 733. Second, while

  information that Diamond Ruff was “part of Griffin’s crew” might have provided

  impeachment evidence, the record indicates that counsel (along with counsel for the

  co-defendants) cross-examined Ruff and made reasonable efforts to challenge her

  version of events and impeach her credibility. In particular, counsel emphasized

  Ruff’s relationship/friendship with the victim, her drinking/drug use, her conflicting

  statements, and the fact that she did not witness the shooting. See 12/16/14 Trial

  Tr., pp. 38-42, 85, ECF No. 8-16, PageID.2598–2602, 2645. Counsel also attacked

  Ruff’s credibility during closing arguments. See 1/15/15 Trial Tr., pp. 15-16, ECF

  No. 8-23, PageID.3758–3759.         Given such circumstances, Petitioner fails to

  establish that trial counsel was ineffective under the Strickland standard. Habeas

  relief is not warranted on this claim.

  V.   Conclusion

       For the reasons stated, the Court concludes that Petitioner’s claims lack merit

  and that he is not entitled to federal habeas relief. Accordingly, the Court DENIES

  and DISMISSES WITH PREJUDICE the petition for a writ of habeas corpus.

       Before Petitioner may appeal this decision, a certificate of appealability must

  issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of

  appealability may issue only if the petitioner makes “a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief

                                           40
Case 2:18-cv-11775-PDB-SDD ECF No. 13, PageID.4201 Filed 02/17/21 Page 41 of 41




  on the merits, the substantial showing threshold is met if the petitioner demonstrates

  that reasonable jurists would find the court’s assessment of the claim debatable or

  wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies

  this standard by demonstrating that ... jurists could conclude the issues presented

  are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

  537 U.S. 322, 327 (2003). Having conducted such a review, the Court concludes

  that Petitioner fails to make a substantial showing of the denial of a constitutional

  right as to his habeas claims. Accordingly, the Court DENIES a certificate of

  appealability.

       Lastly, the Court concludes that an appeal from this decision cannot be taken

  in good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES Petitioner

  leave to proceed in forma pauperis on appeal. This case is CLOSED.

       IT IS SO ORDERED.




 Dated: February 17, 2021                       s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                           41
